Opinion issued October 30, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00657-CR
                           ———————————
                   LARRY MARCEL VAUGHN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCR-066396


                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment adjudicating appellant guilty of

the offense of aggravated sexual assault of a child, signed on March 5, 2018. A

judgment nunc pro tunc was signed on April 11, 2018. The trial court signed a

certification of appellant’s right to appeal “as to adjudication & punishment only”
on March 5, 2018. The record reflects that appellant was represented by appointed

counsel at the time of judgment, and he was notified of his right to appeal.

Representing himself, appellant filed a late notice of appeal July 19, 2018. We

dismiss the appeal.

      In criminal cases in which no motion for new trial is filed, the appellant must

file a notice of appeal “within 30 days after the day sentence is imposed.” TEX. R.

APP. P. 26.2(a)(1). Because the trial court signed a nunc pro tunc judgment, the latest

date for filing the notice of appeal was May 11, 2018. See Blanton v. State, 369
S.W.3d 894, 904 (Tex. Crim. App. 2012) (notice of appeal timely if filed within 30

days after nunc pro tunc judgment signed). Appellant filed his notice of appeal on

July 19, 2018. Thus, his notice of appeal was not timely filed. Without a timely-filed

notice of appeal, we lack jurisdiction. See TEX. R. APP. P. 25.1.

      Rule 26.3 permits an appellate court to extend the time to file the notice of

appeal if appellant files a motion for extension of time within 15 days of the deadline

for filing the notice of appeal. See TEX. R. APP. P. 26.3. No motion for extension was

filed. Even if it had been, the notice of appeal was filed after the expiration of extra

time authorized by the rules of appellate procedure to file a notice of appeal.

      Accordingly, we dismiss this appeal for lack of jurisdiction. We dismiss any

pending motions as moot.




                                           2
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3